 In the 'MatterofWOOD FLONGCORPORATIONandINTERNATIONALBROTHERHOOD OF PAPER MAKERS, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. B-4432.-Decided November 13, 1942Jurisdiction:die mat manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to bargain with petitioner until certified by Board ; bargaining contractheld no bar where the record raised a substantial question as to the continuedexistence of the contracting union and where substantially. the entire member-ship of contracting union transferred their affiliation to petitioning organiza-tion ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, including shipping department, but excluding executives, super-visory, sales, office, clerical and shipping clerical employees, and miscellaneousnamed employees.Mr. Richard J. Hickey,for the Board.Mr. H. C. Friel,of Hoosick Falls, N. Y., for the Company.Mr. John R. Jones,of Troy, N. Y., for the International.Mr. Ernest R. Rehberger,of Stillwater, N. Y., for the Independent.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition filed by International Brotherhood ofPaperMakers, affiliated with the American Federation of Labor,herein called the International, alleging that a question affectingommerce had arisen concerning the representation of employees ofWood Flong Corporation, Hoosick Falls, New York, herein called the,Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Horace Ruckel, TrialExaminer.Said hearing was held at Troy, New York, on October 19,1942.The Company, the International, and Mat Makers' Union,herein called, the Independent, appeared, participated, and wereafforded ,full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial45 N. L. R. B., No. 83._578 WOOD FLONG CORPORATION579,Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWood Flong Corporation, a New York corporation with its mainoffice and, factory in Hoosick Falls, New York, is engaged in themanufacture, sale, and distribution of die mats for stereotyping andrelated products.During the first 6 months of 1942, the Company'spurchases of raw materials, for use at its Hoosic Falls plant, consistingof wood pulp and clay, were valued at $86,000, of which 941/2 percentwas shipped from sources outside the State of New York.Duringthe same period, the Company's sales of finished products amountedto approximately $415,000, of which 75 percent was shipped to pointsoutside the State of New York.The Company admits that it is en-gaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Paper Makers is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.Mat Makers' Union is an unaffiliated labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 20, 1942, the International advised the Company that itrepresented a majority of the Company's employees, and requested aconference for the purpose of discussing wages and working conditions.On August 3, 1942, the Company, notified the International that itwould not negotiate with the International until it had been certifiedby the Board.On August 14, 1941, the Independent entered into a 2-year contractwith the Company effective until August 14, 1943.This-contract pro-vides for a closed shop, and deals with wages, limited' seniorityrights, and other conditions of employment.On or about August 21,1942, upon the refusal of the acting president of the Independent to-call A special meeting, a, petition was circulated calling for such ameeting to "consider and decide regarding the future and continuanceof the Mat Makers Union."' The petition was: signed by 62 employeemembers of the Independent.As a result of this petition and pur-suant to notice, a meeting was, held on August 23, ,1942, which waspresided' over by the treasurer of the organization, and attended by 580'DECISIONS OF ' NATIONAL 'LABOR RELATIONS BOARDmore than 20 members, which constituted a quorum for a meeting-under the.Independent's bylaws.At this special meeting, a motionto dissolve the Independent was adopted by a vote'of 40 to 1. TheCompany was thereupon notified of the`dissolution of the Independent.Shortly before this special meeting was held, the acting presidentof the Independent posted a notice on the bulletin board in the Coin-pany's plant which stated that the proposed meeting was,illegal andin violation of the Independent's bylaws.A petition was circulatedafter the special meeting and,signed by 50 members of the Inde-pendent, which stated that the special meeting was properly calledand conducted according to the bylaws of the Independent.OnAugust,31, 1942, the acting president of the Independent advised theCompany that the action taken at the special meeting was not valid,and that the Independent was still in existence.No meetings of theIndependent other than the special meeting mentioned above, havetaken place, nor have any dues been credited, since June 1942. Itfurther appears that substantially all the employees have designatedthe International as their bargaining representative.Without deciding whether the Independent has been-dissolved, weare of the opinion that the facts set fDrth above establish that thereis substantial doubt as to the continued existence of the Independentand its ability effectively to administer the contract in view of thefact that virtually the entire membership no longer appears to desirerepresentation by the Independent.Under these circumstances, wefind that the contract does not preclude a present determination ofrepresentatives'A statement of the Regional Director introduced in evidence dis-closes that the International' represents a substantial number of em-ployees in the unit hereinafter found tobe appropriate.2We find that a question affecting commerce has' arisen concerningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE, APPROPRIATE UNITWe find, in accordancewitha stipulation of the parties,that allproduction and maintenance employees of the Company, includingshipping department employees,but excluding executives, supervisory,31SeeMatter of National Lead CompanyandNational council ofGas,Coke&ChemicalWorkers, et al.,45 N' L R. B 182,;Matter of National Battery Co, paayandInter.national Brotherhood of Electrical Workers, Local Union B-1192,28 N. L. it. B. 826.2The Regional Director reported that the International submitted 92 application cards,87 of which were dated between July 19 and August 4, 1942. All of the cards boreapparently genuine original signatures of persons whose names appeared on the Com-pany'spay roll of August 5, 1942,containing 103 employees in the, alleged unit.TheIndependent relies upon its contract as establishing its interest.3The parties stipulated that the following are excluded as supervisory employees :Harold C. Friel,production manager ; Henry Miles; night superintendent;Aaron Brownell,I WOOD FLONG CORPORATION581sales, office clerical, and shipping clerical employees,' constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has,arisencan best be resolved by an election by secret ballot.For the purposeof determining eligibility to vote, the International suggests the useof the pay roll preceding the.date of the filing of the petition; theCompany and the Independent urge the use of the pay roll immediatelypreceding the date 'of the Direction of Election.We find no reason todepart-from our customary practice, and shall direct that the personseligible to vote in the election shall be those in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy,virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wood Flong Cor-poration, Hoosick Falls, New York, an election by secret -ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-rollperiod because they ^ were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,to determine whether they desire to be represented by InternationalBrotherhood of Paper Makers, affiliated with the American Federationof Labor, or by Mat Makers' Union, for the purposes of collectivebargaining, or by neither.foreman of the spray room;William Powers,foreman of the finishers;and Albert Metcalfand William Cathcart, day foremen. It also appears that the parties stipulated to excludethe consultant,as he was listed on an agreed list of exclusions.The parties stipulated that the following should be excluded as office clerical'or ship-ping clerical employees:AltonMasten, John Graney,HaroldBurgess, and Earl Kenney.